            Case 1:18-cv-01552-RJL Document 44 Filed 02/26/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 WOODHULL FREEDOM FOUNDATION, et al.                      )
                                                          )
                     Plaintiffs,                          )
                                                          )
           v.                                             )    Case No. 1:18-cv-01552-RJL
                                                          )
 UNITED STATES OF AMERICA, et al.,                        )
                                                          )
                     Defendants.                          )


                     MOTION TO WITHDRAW APPEARANCE
           ON BEHALF OF PLAINTIFF WOODHULL FREEDOM FOUNDATION


          Ronald G. London, attorney for Plaintiffs Woodhull Freedom Foundation, Human Rights

Watch, Eric Koszyk, Jesse Maley, a/k/a Alex Andrews, and The Internet Archive, pursuant to

Local Rule 83.6, moves this Court for an Order withdrawing his appearance in this case on the

grounds that, effective February 26, 2021, he will be leaving the law firm of Davis Wright

Tremaine LLP. Plaintiffs will continue to be represented by Robert Corn-Revere of Davis

Wright Tremaine, and other counsel listed in the Complaint filed June 28, 2018 and on the Court

docket.

          WHEREFORE, counsel requests that this Court enter an order that permits Ronald G.

London to withdraw as attorney of record for Plaintiff Woodhull Freedom Foundation in this

case.




                                                1
        Case 1:18-cv-01552-RJL Document 44 Filed 02/26/21 Page 2 of 3



DATED: February 26, 2021       By: /s/ Ronald G. London
                                  Ronald G. London
                                  DAVIS WRIGHT TREMAINE, LLP
                                  1301 K Street, NW, Suite 500 East
                                  Washington, D.C. 20005
                                  (202) 973-4235


                                Attorney for Plaintiff




                                       2
         Case 1:18-cv-01552-RJL Document 44 Filed 02/26/21 Page 3 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 WOODHULL FREEDOM FOUNDATION, et al.                    )
                                                        )
                   Plaintiffs,                          )
                                                        )
        v.                                              )     Case No. 1:18-cv-01552-RJL
                                                        )
 UNITED STATES OF AMERICA, et al.,                      )
                                                        )
                   Defendants.                          )




                                   [PROPOSED] ORDER


       Upon consideration of the Motion to Withdraw Appearance of Ronald G. London on

behalf of Plaintiffs Woodhull Freedom Foundation, Human Rights Watch, Eric Koszyk, Jesse

Maley, a/k/a Alex Andrews, and The Internet Archive,it is hereby



       SO ORDERED.

Dated this __ day of ___________, 2021.




                                           Honorable Richard J. Leon




                                              3
